DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 13-14, 16, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ilea WO 2015006859 (equivalent to US 20160186468, hereinafter referred to as Ilea). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Ilea discloses a latch assembly (24,25,21,20,120,110,101,74) for a closure member (door, abstract) comprising: 
a single housing (where 10 refers to in fig 2 – top plate, unlabeled); 
a ratchet (24) pivotally coupled to said single housing for selectively retaining a striker (7) to secure the closure member; 
a cinch lever assembly (21+20) coupled to said single housing and including a cinch lever (21) for engaging said ratchet and cinching the striker in said ratchet in response to said cinch lever being actuated by a cable (122) coupled to an actuator system (70+96+80+78) not mounted to said latch assembly (NOTE: The referred to actuator system is mounted to 14a, not 10 and therefore not considered to be mounted to the latch assembly) and coupled to said cinch lever assembly to move the closure panel from a partially closed position to a fully closed position; and 
 .

Regarding claim 2, Ilea discloses the latch assembly as set forth in claim 1, wherein said cinch subassembly includes a pulley (120) coupled to a fixed component (14) and rotatable about an axis of rotation (at center of pulley) to guide the cable coupled to said cinch lever assembly. (fig.1-6) 

Regarding claim 3, Ilea discloses the latch assembly as set forth in claim 2, wherein said fixed component is said housing. (Fig. 1-6)

Regarding claim 4, Ilea discloses the latch assembly as set forth in claim 2, wherein said cinch subassembly includes a cable attachment bracket (110) hingedly coupled to said housing at a hinge point (center of 110) adjacent to said pulley for attaching the cable thereto (fig.4-6).

Regarding claim 6, Ilea discloses the latch assembly as set forth in claim 4, wherein said cable attachment bracket includes a cable couple (shaft of bracket, not labeled) for providing a fixed anchor point for the cable coupled to said cinch lever assembly. (fig.3-6)

Regarding claim 8, Ilea discloses the latch assembly as set forth in claim 6, wherein said cable couple extends transversely from said cable attachment bracket (extends in a transverse plane from the plane of the cable attachment bracket 110, therefore considered ‘from’ said cable attachment bracket, fig.3).

Regarding claim 9, Ilea discloses the latch assembly as set forth in claim 1, wherein the cable couples to said cinch lever in an attachment direction and said cinch subassembly is positioned to allow the cable coupled to said cinch lever assembly to be oriented in a direction differing from the attachment direction of the cable to said cinch lever assembly. (see fig.1-6) 

Regarding claim 13, Ilea discloses a latch assembly (24,25,21,20,120,110,101,74) comprising: 
a single housing (where 10 refers to, fig.2, top plate unlabeled) configured to receive a striker(7); 
a ratchet (24) including a slot (see fig.2, not labeled) and pivotally mounted on said housing for retaining the striker in a latched position; 
a pawl (25) pivotally mounted on said housing for selectively retaining said ratchet in the latched position;
 a cinch lever assembly ( 21+20) mounted on said housing, wherein said cinch lever assembly has a cinch lever (21) for cinching the striker in said slot in response to said ratchet being in the latched position; 
a pulley (120) mounted on said housing and rotatable about an axis of rotation (center of 120) to guide a cable (122) configured to be coupled to an actuator system (70+96+80+78) not mounted to said latch assembly (NOTE: The referred to actuator system is mounted to 14a, not 10 and therefore not considered to be mounted to the latch assembly) and coupled to said cinch lever assembly in an attachment direction, wherein the cable is for actuating said cinch lever; and 
a cable attachment bracket (110) hingedly coupled to said housing at a hinge point (center of 120, fig.5) adjacent to said pulley for attaching the cable thereto and thereby variably orienting the cable between the actuator system and the cinch subassembly (122 is between where actuator system 

Regarding claim 14, Ilea discloses the latch assembly as set forth in claim 13, wherein said cinch lever of said cinch lever assembly has a cinch link lever (20) for cinching the striker in said slot when in the latched position. (fig.1-6)

Regarding claim 16, Ilea discloses the latch assembly as set forth in claim 13, wherein said cable attachment bracket includes a cable couple ( shaft of bracket, not labeled) for providing a fixed anchor point for the cable coupled to said cinch lever assembly.

Regarding claim 21, Ilea discloses the latch assembly as set forth in claim 6, wherein said pulley is between said cable couple and said cinch lever assembly. (fig.1-6)

Regarding claim 22, Ilea discloses the latch assembly as set forth in claim 16, wherein said pulley is between said cable couple and said cinch lever assembly. (fig.1-6)

Regarding claim 23, Ilea discloses the latch assembly as set forth in claim 1, wherein said pulley is between said cable couple and said cinch lever assembly. (fig.1-6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilea WO 2015006859 (equivalent to US 20160186468, hereinafter referred to as Ilea) as applied to claim 1 and 13 above, and further in view of Margheritti US 20070194577.  
The applied reference (Ilea) has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding both claims 7 and 17, Ilea teaches the latch assembly as set forth in claim 6, wherein the cable coupled to the cinch lever assembly  for coupling to said cinch lever, however does not disclose the details of the cable includes a cable housing and an inner cable for coupling to said cinch lever and 
	Margheritti teaches a latch assembly wherein the cable (29) includes a cable housing (30) and inner cable (33) for coupling to said lever (6) and movable relative to the cable housing and wherein the cable housing couples to said cable couple of said cable attachment bracket (32) to provide for a mechanical force transmitted by the inner cable to the cinch lever assembly. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the cable of Ilea with the cable, which includes a cable housing and an inner cable for coupling to said cinch lever and movable relative to the cable housing and wherein the cable housing couples to said cable couple of said cable attachment bracket to provide for a mechanical force transmitted by the inner cable to the cinch lever assembly, as taught by Margheritti since they are functionally equivalent (transmit mechanical force from one component to another) and in order for the cable to be a protected cable (purpose of sheath) from environmental damage and to have an increase in durability.

Allowable Subject Matter
Claims 5 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding both claims 5 and 15, the hinge point of the attachment bracket and the axis of rotation of said pulley are not the same in the Ilea reference. Prior reference Nagai does not teach amended claim 1. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Response to Arguments
Applicant's arguments filed 01/20/2021 (12/30/2020) have been fully considered but they are not persuasive based on new interpretation of Ilea applied. Regarding the claim amendments to claim 1 and claim 13: Although amendments overcome previous interpretation of Ilea, after further consideration, Examiner maintains that Ilea still reads on the amended claim language. A new rejection has been applied in view of claim amendments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/F.F.A./
Examiner
Art Unit 3675


/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 24, 2021